—Order, Supreme Court, New York County (Paul Wooten, J), entered October 2, 2012, which granted defendant’s motion to dismiss the complaint for failure to timely file it in compliance with an order, same court and justice, entered May 6, 2011, in a prior action between the parties (index No. 116127/2010), unanimously affirmed, without costs.
The court properly dismissed the complaint in the instant action pursuant to the order in the prior action, which granted plaintiff leave to file a “new complaint” within 60 days and was marked “final disposition.” It is undisputed that plaintiff did not file the complaint in the instant action until after 60 days had expired. Concur—Andrias, J.P, Saxe, Freedman and Román, JJ.